Citation Nr: 1202360	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-05 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a burn to the left hand.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel
INTRODUCTION

The Veteran served on active duty from October 1954 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case has since been transferred to the Houston, Texas VARO.  

The Veteran and his spouse appeared for a Travel Board hearing in October 2011.  A transcript of that hearing is of record.

The Board is aware that the Veteran's claim for service connection for residuals of a burn to the left hand was previously denied in a December 2005 rating decision, for which he failed to perfect a timely appeal.  Since that decision, however, VA has received additional service personnel records into the claims file.  The Board has interpreted the provisions of 38 C.F.R. § 3.156(c) (2011) to find that these records are "relevant" and will reconsider the claim on a de novo basis.  Such action will not prejudice the Veteran, particularly as the Houston VARO appears to have already considered the claim on a de novo basis in an August 2010 Supplemental Statement of the Case.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

During his October 2011 hearing, the Veteran reported that the wearing of "big boots" in service caused "all kinds of development of funguses and toenails, ingrown toenails," and recent VA treatment records (e.g., from March 2008) indicate a current assessment of tinea pedis.  Moreover, the March 2009 VA hand examination, while negative for burn scar residuals, did reveal degenerative changes around the wrist, and the Veteran testified during his October 2011 hearing that he had lost strength in the left hand as a result of the injury.  The Board thus finds that the issues of service connection for tinea pedis, toenail problems, and degenerative changes of the left hand and wrist have been raised by the record and should be referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's documented in-service residuals of a burn to the left hand have not resulted in any current residuals.

2.  The Veteran's claimed bilateral pes planus preexisted service and was not aggravated therein.


CONCLUSIONS OF LAW

1.  Residuals of a burn to the left hand were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  Bilateral pes planus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran received full 38 C.F.R. § 3.159(b) notification regarding both claims in letters furnished in November 2007 and February 2008, with the notification requirements under Dingess met as well.  Both letters were issued prior to the appealed May 2008 rating decision.  The November 2007 letter addressing the left hand claim was largely phrased in terms of 38 C.F.R. § 3.156(a) (new and material evidence), and, as noted above, the claim is now being addressed as a de novo claim in view of the submission of new service department evidence and 38 C.F.R. § 3.156(b).  At the same time, the November 2007 letter did lay out the elements of a service connection claim for the left hand disability and the types of evidence that could substantiate the claim.  The Board is therefore satisfied that this notification is fully adequate in regard to this claim.  See Hickson v. Shinseki, supra.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, VA has obtained relevant service department and VA treatment records, and there is no indication from the Veteran of additional treatment for which efforts to obtain corresponding records have not been made.  The Veteran completed a waiver form for his "most recent" VA treatment records in October 2011, in conjunction with his hearing, but at the hearing he did not identify any recent treatment specifically addressing the two disabilities on appeal beyond that already documented in the claims file.  He mentioned foot treatment at the Austin VA Medical Center (VAMC); however, he did not specify a date of treatment, and the claims file currently contains VA treatment records dated from 2006 to 2008 that address the feet.  The Board therefore finds no basis to remand this case for additional VA treatment records.  

The Veteran was also afforded VA hand and feet examinations in March 2009, and these examinations addressed the nature and etiology of the disabilities at issue on appeal.  Both examiners reviewed the claims file and provided a rationale for their opinions.  In short, both VA examination reports are fully adequate for consideration in conjunction with the present appeal.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With regard to claims on an aggravation theory, a veteran is afforded a presumption of sound condition under 38 U.S.C.A. § 1111 upon entry into service, except for any defects noted at the time of examination for entry into service.  That presumption can be rebutted by clear and unmistakable evidence that such a disability existed prior to service and was not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 where a condition is not noted at service entry, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

In deciding a claim based upon aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  In this regard, temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

III.  Service connection for residuals of a burn to the left hand

The Veteran's service treatment records confirm that, in January 1957, he sustained a second degree burn of the palm of the left hand.  There is no subsequent documented treatment of this injury during service.  Moreover, the Veteran's July 1958 separation examination report is negative for any skin abnormalities.  The Veteran also did not report any boils or other skin problems in the corresponding July 1958 Report of Medical History; rather, the examiner noted that the Veteran denied "all other medical and surgical history."  

Subsequent to service, the Veteran did not report his claimed left hand disability until his initial June 2005 claim.  Subsequently received VA outpatient treatment records contain no documentation of a left hand burn disability.  

In March 2009, the Veteran underwent a VA skin examination, with an examiner who reviewed the claims file and acknowledged the history of a second degree burn of the left palm in January 1957.  The Veteran's complaints during the examination were largely focused on the decrease in strength in the left hand, and x-rays did reveal degenerative changes about the wrist.  As to the disability at issue, however, the examiner found "no scars on the palm or dorsal hand of this Veteran."  The examiner went on to state that he had no idea of what the Veteran was complaining of "due to a scar when no scar is found."  The examination was characterized as normal, and the examiner noted that there was no other indication of a scar or burn since 1957.  The Veteran's complaints of weakness in the left hand were acknowledged, but the examiner noted that there was no evidence of swelling, redness, or blisters, and the examination was silent for scars.  The examiner further stated that there was no evidence of aggravation of the skin because there were no secondary follow-up reports after 1957.  Moreover, the Veteran had stated that the weakness of the left hand did not start until about ten years (i.e., 1998) earlier, or even later.  In conclusion, the examiner found that "[t]his Veteran has no grounds no basis no argument because he does not have a residual burn, scar, or deformity of the palm or dorsal hand left."

During his October 2011 hearing, the Veteran stressed that his left hand was weaker than his right hand on account of his injury.  His spouse also recollected a lengthy period exceeding a month for treatment for the left hand following the initial injury, but she did not specifically testify as to the current residuals.  

In this case, the Board fully acknowledges that the Veteran sustained a second degree burn of the left hand palm during service.  However, he did not report any residuals at separation from service, and none were shown upon examination.  He reported no left hand symptoms whatsoever for more than 45 years following service.  Significantly, his current symptoms on VA examination in March 2009 were not found to be associated with the service burn injury; the examiner found a normal left hand.  

The Board does not find persuasive lay evidence of a current left hand burn residuals condition, so as to find continuity-of-symptomatology since service.  See Buchanan v. Nicholson, supra.  As noted above, there were no further demonstrated problems with the left hand after the initial service treatment in 1957.  The absence of any further complaints or treatment during service contradicts the current contention that a residual disability resulted thereby diminishing the credibility of the Veteran's current claim.  Also, the lack of such findings on the service separation examination also lends support to the notion that symptoms did not persist during service.  Another factor for consideration is that the Veteran did not file a claim until 2005, thus implying that there was no disability to pursue prior to that time.  Again, there is a lack of post-service complaint for many decades after service.  Maxson, supra.  In short, any recent statements regarding continuity of symptomatology are not found to be credible.   

Moreover, the Board finds the Veteran's lay contentions as to a current disability as being related to service (his spouse's contentions were limited only to in-service treatment, which has been conceded) to be very substantially outweighed by the March 2009 VA hand examination findings.  The examiner reviewed the claims file, found no evidence of a current skin disability of the left hand, and in fact went to considerable lengths to clarify that current complaints and findings were not caused by or a result of burn scar residuals.  This is a very detailed examination report and is to be accorded substantial probative value, particularly in comparison with the Veteran's own lay contentions.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a burn to the left hand, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Bilateral pes planus

The Veteran's June 1954 service entrance examination report contains a notation of first degree pes planus, asymptomatic.  The remaining service treatment records contain no notations of foot problems, and the both the July 1958 separation examination report and the corresponding Report of Medical History were entirely negative for foot problems.

The Board also notes that the VA outpatient treatment records included in the claims file contain no notations suggesting any disability of the feet that is related to pes planus.  These records do show considerable treatment of the feet, including for tinea pedis and diabetes-related changes.

The Veteran underwent a VA feet examination in March 2009, with an examiner who reviewed the claims file.  The examiner noted that the Veteran's pes planus "does pre-date military service without documentation of service complaint or treatment."  Following an examination of the feet, the examiner rendered an assessment of pes planus of hereditary origin, with no evidence of progression beyond normal life in association with military service.

During his October 2011 hearing, the Veteran contended that the wearing of military boots caused aching and discomfort of the feet for the duration of military service and afterwards.  His spouse did not provide testimony specific to this claim.

Upon reviewing the above evidence, the Board preliminarily notes that the Veteran's bilateral pes planus was noted at entry into service.  The 38 U.S.C.A. § 1111 presumption of soundness accordingly does not apply, and the disability is deemed to have preexisted service.

The Board also does not find that there is any competent and credible evidence of an increase in disability during service.  The Veteran has recently asserted a worsening during service, as indicated in his hearing testimony.  However, he was never treated for any symptoms in service, and he specifically denied foot trouble at separation from service in July 1958.  His current contentions as to such in-service worsening therefore are not credible.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  Moreover, another factor for consideration that contradicts an in-service increase in the pes planus is the lack of relevant treatment or complaint until decades after service.   Maxson, supra.  Absent competent and credible evidence of an increase in disability during service, the 38 C.F.R. § 3.306(b) presumption of aggravation does not apply.

Finally, the Board notes that the March 2009 VA feet examiner's opinion further reinforces that the pre-existing bilateral pes planus disability did not undergo an increase in severity during service.  The examiner, who reviewed the claims file, cited reasoning in rendering his opinion.  The Board finds this opinion to be fully supported by a complete rationale and to be the most probative evidence of record as to the question of etiology.  See Hayes v. Brown, supra.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral pes planus, and this claim must be denied.  See Gilbert v. Derwinski, supra; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of a burn to the left hand is denied.

Entitlement to service connection for bilateral pes planus is denied.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


